Title: Treasury Department Circular to the Collectors of the Customs in Massachusetts Except Boston, 30 March 1790
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs in Massachusetts Except Boston


Treasury DepartmentMarch 30th 1790
Sir

In mine of the 20th. November last I directed you to take duplicate receits for all monies remitted by you to the Bank of Massachusetts on account of the United States; one of which was intended to be transmitted to the Treasurer and the other to be retained by you.
As some of the Collectors have not sent on this receit under an impression that the same should accompany their quarterly accounts; and as this mode in some instances will occasion a delay in the settlement of those Accounts, it is my wish that the receit in question be in future forwarded to my Office immediately upon each payment made in the said Bank in order that the same may be covered by a regular Warrant, and your account credited at the Treasury.
I am Sir   Your Obedt. servant
A Hamilton

